OFFICE ACTION after RCE
This application has been reassigned to another examiner in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1 DEC 2021  has been entered.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

New claims 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 27, line 15:  “the elongate tubular body” lacks antecedent basis.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

New claims 27, 28, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (US 4913553) in view of ROVELLINI (WO 2007/113627). 
FALCO discloses an apparatus for use with a fluid dispenser configured to dispense a mixture of multiple fluid components, the apparatus comprising a static mixer 36 or 170 including an elongate tubular body 150 defining a fluid passageway configured to receive first and second fluid components; a plurality of mixing baffles 168 located within the fluid passageway, the plurality of mixing baffles being configured to mix the first and second fluid components when received in the fluid passageway; a cartridge 20 or 130 including a first cylinder 30 or 130 defining a first chamber for holding the first fluid component and a second cylinder (another of 30 or 130) defining a second chamber for holding the second fluid component; the first and second cylinders have respective first and second fluid outlets proximate 146, 148 in fluid communication with the first and second chambers, respectively, and also in fluid communication selectively (via a seal formed from the portion of the wall 146 forming the cylinder 130, col. 7, line 61-67) with the fluid passageway of the static mixer 170; an interior wall which forms an interior volume across the chambers and the interior of the elongate tubular body when the coupling 152 of the elongate tubular body 150 is connected to 
FALCO does not disclose the cylinders, elongate tubular body, and the baffles being an integrated unitary single piece.  ROVELLINI is relied upon for the same reasons expressed in the final rejection mailed 23 SEP 2019, the Examiner’s Answer of 23 JUN 2020, and the PTAB Decision of 1 OCT 2021, all of these papers finding these claims obvious over FALCO in view of ROVELLINI.

New claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (US 4913553) in view of ROVELLINI (WO 2007/1113627) as applied to claim 28 above and further in view of Gronenmeyer (US 3029987) for the same reasons expressed in the final rejection mailed 23 SEP 2019 and the Examiner’s Answer of 23 JUN 2020.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





								





24 February 2022